Judgment, Supreme Court, New York County (James A. Yates, J., at CPL article 730 proceedings; Ronald A. Zweibel, J., at jury trial and sentence), rendered July 14, 2004, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously reversed, on the law, and the matter remanded to Supreme Court, New York County for a new trial.
The matter was remanded to Supreme Court, New York County for a hearing as to whether defendant was an incapacitated person at the time of his trial (44 AD3d 391 [2007]), and the People failed to reconstruct defendant’s competency at the time of his trial as per order of Supreme Court, New York County (Gregory Carro, J.), entered on or about October 15, 2008. Accordingly, the conviction must be vacated. Concur— Mazzarelli, J.E, Saxe, Nardelli and Catterson, JJ.